Title: Motion to Amend Articles of Confederation and a Rule of Congress, 6 March 1782—Missing Document
From: Madison, James
To: 

Editorial Note
6 March 1782. In Charles Thomson’s committee ledger under this date appears, “Mr Madison Mr Scott Mr Carroll[,] Motion of Mr. Madison for repealing the 16th. rule for the conduct of business & to revise the 8th article.” A marginal note records that the committee reported on 18 March 1782 (NA: PCC, No. 186, fol. 15).
Neither the motion nor the report has been found. Thomson’s entry is apparently the only extant reference to an action which would seem to have been of sufficient importance to deserve mention in other contemporary documents. The printed journal of Congress is very brief for 6 March and a complete blank for the eighteenth of that month. The vote, if any, on JM’s proposals must have been adverse. By a coincidence, exactly one year later on 6 and 18 March 1783, Congress devoted attention to a committee report, drafted by JM, which included among the recommendations a revision of the eighth article of the Articles of Confederation. The fact that JM was the only member who served on both committees and that John Morin Scott was not in Congress in 1783 obviates the possibility that Thomson entered the wrong year in his ledger.
The sixteenth rule “for conducting business in the United States in Congress assembled” was: “The previous question (which is always to be understood in this sense that the main question be not now put) shall only be admitted when in the judgment of two states at least, the subject moved is in its nature or from the circumstances of time or place improper to be debated or decided, and shall therefore preclude all amendments and farther debates on the subject, until it is decided” (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XX, 479).
In what respects JM wished to revise the eighth article of the Articles of Confederation is the more interesting question because of the phrase “common defence or general welfare” in that article. In its wording, if not also in its intent to limit the purposes for which Congress might levy “taxes, duties, imposts, and excises,” this phrase was incorporated unchanged, except that “and” was substituted for “or,” in Article I, section 8, paragraph 1 of the Constitution of the United States. In later years JM often challenged the accuracy of nationalists who contended that this phrase was a separate and substantive grant of authority to Congress rather than merely a limitation upon the tax power. By 1826 he would advocate an amendment to expunge the phrase from the Constitution (Madison, Writings [Hunt ed.]Gaillard Hunt, ed., The Writings of James
          Madison (9 vols.; New York, 1900–1910)., VI, 354–55; IX, 255, 417, 428 n.).
No reference has been found in JM’s surviving papers to his effort in 1782 to amend the eighth article of the Articles of Confederation. This fact may signify either that his proposed change had no bearing upon the phrase “common defence or general welfare” or was inconsistent with his later position. The first of these two possible explanations is more likely the correct one, because his recommendations a year later, mentioned above, left the phrase unaltered. Probably in March 1782, as in March 1783, his motion sought only to make the provisions of the eighth article harmonize with the plan adopted by Congress on 20 February 1782 for the “settlement of public accounts” with each state. See JM to Pendleton, 7 February 1782, and especially nn. 5 and 6.
